Citation Nr: 0947432	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 
1975 and from January 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
June 2007.  A statement of the case was issued in August 
2007, and a substantive appeal was received in September 
2007.  The Veteran appeared at an October 2009 hearing before 
the Board at the RO.  A transcript is of record.    


FINDINGS OF FACT
 
1.  The Veteran has one service-connected disability 
currently rated 60 percent disabling.

2.  The Veteran's service-connected disability renders him 
unable to secure and follow a substantially gainful 
occupation consistent with his education and employment 
history. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to a service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely 
on the impact of the veteran's service-connected disabilities 
on his ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Service connection in effect for grand mal seizure disorder 
(40 percent from January 19, 1977; 20 percent from November 
1, 1990; 40 percent from March 31, 1992; and 60 percent from 
January 27, 1994).  With one disability currently rated at 60 
percent, the percentage criteria listed under 38 C.F.R. 
§ 4.16(a) has been met.  However, the Board must still 
consider whether the Veteran is unemployable by reason of his 
service-connected disability.  See 38 C.F.R. § 4.16(b).  

A June 1981 treatment record shows that the Veteran graduated 
from high school and was attending Junior College to study 
fashion merchandising.  The Veteran reported that prior to 
service, he was a laborer at a restaurant.  Since service, he 
served as a maintenance man for about a year.  It was noted 
that he worked in February 1981 in nursing home training as a 
nurse's aid.  He said that he did this for about a month and 
later returned to school.  

A May 1983 VA special neurological examination shows that the 
Veteran worked as a dishwasher part time in a restaurant.  It 
was noted that the Veteran studied fashion design when he 
left service, but was unable to find employment in this 
field.

At the time of a May 1984 VA special neurological 
examination, he was employed full time.

A July 1985 VA special neurological examination shows that he 
was working full time doing cleaning service.

The Board notes that a July 1986 VA treatment record shows 
that he had worked part time as a salad maker. 

A September 1987 VA neurological evaluation showed that he 
worked in a restaurant preparing cold salads.

An October 1991 VA examination shows that the Veteran worked 
part time in a restaurant engaging in kitchen work.

An April 1992 VA treatment record shows that the Veteran was 
instructed not to swim, drive, or go to high places.

A September 1994 VA treatment record shows that the Veteran 
worked at a pizza joint for the past month.

A February 1997 VA treatment record noted that the Veteran 
had recurrent seizures that were difficult to control. 

A February 1997 VA treatment record shows that the Veteran 
worked in a community nursing home as an aide.

A February 1997 treatment record from Mease Dunedin Hospital 
Emergency Department shows an instruction to the Veteran that 
since seizures were not predictable, he must avoid doing 
anything that might cause danger to him and others in case he 
had another episode.  He was instructed not to drive a car, 
operate dangerous equipment, take baths alone or swim alone 
until his doctor said that he was no longer in danger of 
having another seizure.  

The Veteran's claimed received in January 2007 shows that the 
Veteran worked as a CNA at one center from June 2005 to June 
2006 and at another center in October 2006.

The Board notes that when the Veteran was afforded a VA 
examination in May 2007, he reported that his last seizures 
was around two months ago, but was not sure.  The Veteran 
shared that he had about six seizures in the past 12 months.  
He reported that about three of them were the type where he 
stared into space and could not move.  He stated that with 
the other three seizures, he had loss of consciousness 
(blacked out).  The Veteran told the VA examiner that one of 
his seizures was witnessed by someone.  At the time of that 
seizure, he had loss of consciousness and experienced 
shaking.  The Veteran was treated at Mease Dunedin Hospital.  
On another occasion, he said that he awakened with his tongue 
bitten.  On another occasion, he had urinary incontinence 
with one of his seizures in the past year.  The Veteran 
noticed feeling very exhausted after experiencing his 
seizures.  The VA examiner diagnosed grand mal seizure.  

At the time of the May 2007 VA examination, the claims file 
was not available for review.  However, the report reflects 
that the VA examiner was able to cite to VA treatment records 
from 2003 to 2007.  Nevertheless, based on interview and 
examination of the Veteran, the VA examiner stated that there 
were no effects on his usual occupation, except that the 
Veteran avoided climbing ladders, and being around dangerous 
objects (i.e. automatic lifts, knives and needles).  It was 
noted that the Veteran was advised not to drive by 
neurologists.  The VA examiner reported that the Veteran last 
worked as a Certified Nursing Assisted (CNA) in October 2006.  
The Veteran stated that he stopped working since he had pain 
in his right leg and that he had trouble standing.  He was 
told it was a sciatic nerve problem in the right leg.  The 
Veteran shared that he had been trying to fill out 
applications but it was difficult because he did not have 
transportation and said that he guessed that employers were 
just not hiring.  

In a statement received in June 2007, the Veteran stated that 
although he had stated at the VA examination that he had quit 
his last place of employment due to his sciatica, he stated 
that the reason he never returned to work was due to his 
disabling seizure.  He reported experiencing six seizures 
within the past year and that he has experienced adverse side 
effects from his medication.  The seizures and medication, he 
said, were a significant handicap to employment.

In a statement received in September 2007, he stated that he 
had no substantial gainful employment for over two years.  He 
again stated that although he told his employer he would be 
out for a period of time due to sciatica, the reason he never 
returned to work was due to his disabling seizure.  He 
reiterated that the six seizures and side effects from 
medication rendered him unemployable.

However, at the October 2009 hearing before the Board at the 
RO, the Veteran stated that the last time he had worked was 
about a year and a half ago in January 2008.  Nevertheless, 
he testified that side effects from taking his medication 
included jitteriness, memory loss, and drowsiness.  The 
Veteran further testified that he believes that whenever he 
applies for a job and mentions his seizure disability, he is 
not hired because of it.

The Board notes that a high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that while treatment records do not reflect 
all six seizures that the Veteran testified to experiencing 
within a year and a half, the Veteran is competent to testify 
as to the frequency of the seizures and side effects of 
medication that he experiences.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  
Furthermore, the Board finds the Veteran's testimony taken 
under oath credible.  

Overall, the evidence of record indicates that although 
appellant has received training and is able to follow or 
undertake employment despite his service-connected 
disability, he is unable to secure employment because of his 
physical disability.  See Hodges v. Brown, 5 Vet. App. 375, 
379 (1993).  Section 4.16 requires that the BVA determine 
whether the seizures effectively preclude him from securing 
substantially gainful employment.  See Id.  

Given the physical side effects of the Veteran's seizures and 
medication, it is doubtful whether the Veteran can keep and 
maintain substantially gainful employment.  It appears that 
the Veteran is incapable of performing the physical acts 
required by employment.  Here, the Veteran had experience 
working in maintenance, but had been told to stay away from 
dangerous equipment.  The Veteran avoided utilizing ladders 
and was instructed to avoid high places.  In addition, the 
Veteran had experience working in a restaurant as a salad 
maker, but was later advised to avoid sharp objects such as 
knives.  Additionally, even as a CNA, the Veteran's grand mal 
seizure and side effects from his medication (specifically, 
jitteriness and drowsiness) would appear to endanger 
patients.  

Additionally, the Veteran is incapable of performing the 
mental acts required by employment.  Even with education in 
fashion merchandising and design, it would appear that that 
would be an industry that would not be able to accommodate 
his seizures or even the side effects of his medication such 
as memory loss. 
 
At the October 2009 hearing before the Board at the RO, the 
Veteran testified that he has been terminated or asked to 
leave because of his seizures.  When asked if had put any of 
his patients or anyone that he worked with at risk because of 
his seizures, he said that he tried to make sure that the did 
not put anyone at risk.  Resolving all benefit of the doubt 
in the Veteran's favor, the Board must conclude the Veteran 
is unemployable due to his service-connected disability and 
that entitlement to TDIU is warranted.  38 U.S.C.A. 
§ 5107(b).  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that RO letters in April 2007, July 
2007, and August 2007 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  


ORDER

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) is warranted.  The appeal is granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


